DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claims 1-47 are pending and examined herein.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The incorporation by reference paragraph required by 37 CFR 1.834(c)(1), 1.835(a)(2), or 1.835(b)(2) is missing, defective or incomplete. 

Required response - Applicant must: 
•	Provide a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation by reference paragraph, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “so that said recipient cell’s tRNA processing system cleaves . . .” which is awkward.  Replace with “so that a tRNA processing system in said recipient cell cleaves . . .”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 26-29, 37-45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the heterologous polynucleotide" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Although the claim earlier recites “obtaining a polynucleotide construct” in line 3, it is not described as a heterologous polypeptide.  Therefore, it is not clear if the “heterologous polypeptide” is referring to the same polypeptide or is a different polypeptide.
Claims 2-17 are rejected for depending from rejected claim 1 and not clarifying the indefiniteness therein.  

Claim 4 recites “RNA guided genome editing, which may include targeted mutation . . .”, and is interpreted as exemplary language.  “Which may include” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 13 and 28 recite “wherein said heterologous includes . . .”.  There is no noun after the adjective heterologous so it is not clear heterologous is describing or referring to.

Claims 19 and 29 depend from claim 18 and recite “in said recipient cell”.  There is a lack of antecedent for “said recipient cell.”  

Claim 26 recites “the nucleic acid construct of claim 18 wherein said nucleic acid sequence includes . . .”.  Claim 18 recites a nucleic acid construct with two distinct nucleic acid sequences: “RNA mediated genetic manipulation sequences” and a “tRNA cleavage sequence”.  It is not clear which of the two sequences “nucleic acid sequence” is referring to.
Claims 27-28 are rejected for depending from rejected claim 26 and not clarifying the indefiniteness therein.  

Claim 28 recites “wherein said heterologous includes”.  Claim 28 depends from claims 26 and 18.  There is a lack of antecedent basis for “said heterologous”.  

Claim 29 recites “further comprising regulatory element for expression of said nucleic acid in said recipient cell.”  It is not clear if “said nucleic acid” is referring to the “RNA mediated genetic manipulation sequences”, the “tRNA cleavage sequence” or the entire nucleic acid construct.

Claim 37 recites a cell with an insertion or deletion edited by the introduction of the construct of claim 18.  The construct of claim 18 encompasses an RNAi (claim 5; specification page 40, line 26).  It is unclear how RNAi would result in addition or deletion of sequences.
Claims 38-44 are rejected for depending from rejected claim 37 and not clarifying the indefiniteness therein.  

Claim 45 recites a method of modifying a target site in the genome of a cell.  However, the method never recites a step of introducing the construct into the cell.  Therefore, it is unclear how the cell is modified.  
Claim 47 is rejected for depending from rejected claim 45 and not clarifying the indefiniteness therein.  


Claim Interpretation
Claims 37-44 recite “a genetically modified cell comprising a genomic insertion or deletion said cell having been edited by the introduction of the construct of claim 18.”  “Said cell having been edited by the introduction of the construct of claim 18” is interpreted as a product-by-process limitation.  MPEP 2113 indicates “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.”  Thus, claims 37-44 will be examined in accordance with the structure of the cell.  The product of a cell having been edited by the introduction of the construct of claim 18 would be a cell with an insertion or deletion in the genome of the cell.  Any cell having an insertion or deletion in its genome reads on the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (Feng et al., PNAS (2014), 111(12): 4632-4637; published March 25, 2014).

Regarding claim 37, 39 and 41, Feng teaches methods of modifying the genome in Arabidopsis thaliana (i.e., a plant) (Abstract).  Feng teaches introducing nucleic acids encoding Cas9 and guide RNAs using Agrobacterium infiltration (Figure 1).  Feng teaches Cas9 produces double strand breaks (page 4632, ¶1).  Feng teaches the Arabidopsis plants and cells contain an edited a copy of GUS which was integrated in the genome of plant cells (i.e. an insertion in the genome) (Figures 1-2).  Feng also teaches indels (i.e., insertions and/or deletions) at 12 other genomic sites (Figure 3).  

Regarding claim 38, Feng teaches the T1, T2 and T3 generation plants (i.e. tissues and plants derived from the cells comprising the mutation) also harbored the mutations (Figure 1).  


Claims 37, 39, 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong (Cong et al., Science (2013), 339: 819-823; published February 15, 2013).
Regarding claims 37, 39, 42 and 44, Cong teaches HEK293T cells (i.e., animal and human cells) with indels (i.e., insertions and/or deletions) in the EMX1 locus caused by Cas9-mediated genome editing (Figure 1).


Claims 37 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiCarlo (DiCarlo et al., Nucleic Acids Research (2013), 41(7): 4336-4343; published March 4, 2013).
Regarding claims 37 and 43, DiCarlo teaches the yeast Saccharomyces cerevisiae (i.e., a microbial cell) with indels (i.e., insertions and/or deletions) in the Can1 locus caused by Cas9-mediated genome editing (Figure 2D).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (Feng et al., PNAS (2014), 111(12): 4632-4637; published March 25, 2014). 
The teachings of Feng are recited above and applied as for claims 37-39 and 41 above.  Feng also teaches the mutations are passed on to the next generation using self-fertilization with expected Mendelian ratios (page 4633, ¶4).  Feng teaches some plants were chimeric with at least 3 different mutations at a site (page 4633, ¶5-6).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have crossed the genetically modified plants of Feng to other plants because Feng teaches introducing Cas9 and guide RNAs can produce chimeric plants through self-fertilization.  One would have been motivated to do so in order to produce plants with a single type of mutation at each modified locus.


Claim(s) 1-3, 5-6, 8-9, 14-24 and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (Scherer et al., Nucleic Acids Research (2007), 35(8): 2620-2628) in view of Phizicky (Phizicky et al., Genes and Development (2010), 24: 1832–1860) and Acker (Acker et al., Nucleic Acids Research (2008), 36(18): 5832–5844).
Regarding claims 1 and 18, Scherer teaches a nucleic acid construct comprised of a tat/rev shRNA (i.e., an RNA mediated genetic manipulation sequence) and a tRNALys3 (i.e., one or more tRNA cleavage sequences) (Figure 1; page 2621, ¶2-3).  Scherer teaches the shRNA is attached to the 3’ end of tRNALys3 (i.e., in a tandem array) (Figure 1).  Scherer teaches introducing the tRNALys3-shRNA construct into HCT116 and HEK293 cells (page 2622, ¶2).  Scherer teaches the tRNALys3-shRNA construct is cleaved by tRNAse Z and tRNAse P (i.e., the recipient cell’s tRNA processing system) (page 2627, ¶1).  Scherer teaches “cellular tRNAse ZL cleaves tRNALys3-tat/rev shRNA chimeras immediately after the discriminator base, in the same relative position as endogenous pre-tRNAs” indicating that the tRNA processing cleaves at the tRNA sequences (page 2627, ¶1).  Scherer also teaches using multiple 
Scherer does not teach two or more shRNAs in the tandem array with the tRNA cleavage sequences.  
Phizicky teaches during tRNA processing, the 5’ leader sequence and the 3’ trailer sequence of tRNA are removed by RNAse P and Z, respectively (Figure 4; page 1833, ¶4; page 1835, ¶5).  Phizicky teaches RNAse Z cleaves immediately have the discrimator base at the 3’ end (page 1835, ¶5).  Phizicky teaches the 3’ trailer sequence is unlikely involved in base pairing with RNAse Z or the tRNA backbone (page 1836, ¶1).
Acker teaches the existence of dicistronic tRNA genes in yeast (Figure 1C).  Acker teaches tandemly repeated tRNA genes are quite common in hemiascomycetous yeast (¶ spanning pages 5832-5833).  Acker teaches in the tandemly repeated tRNA genes, “the termination signal is located 3’ of the second gene and the primary transcript is probably processed into two functional tRNAs by the usual tRNA maturation machinery” (page 5833, ¶1).  Acker teaches there are also heterologous dicistronic Pol III transcripts such as tRNA-snoRNA, tRNA-miRNA, and tRNA-5S rRNA (page 5833, ¶1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a second RNAi structure and/or a second tRNA cleavage sequence in the tRNA-shRNA construct of Scherer because it would have amounted to a duplication of parts by known means to yield predictable results.  MPEP 2144.04.VI states that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  In this case, one would expect the second RNAi sequence and tRNA sequence would be processed similarly to the tRNA-shRNA construct of Scherer because Phizicky teaches RNAse Z and RNAse P process pre-tRNA transcripts in many species.  Phizicky also teaches the 3’ trailer sequence does not base pair with RNAse Z, suggesting that any sequence could constitute the 3’ trailer sequence and still be cleaved by RNAse Z.  Furthermore, Acker teaches there are naturally occurring multicistronic Pol III tRNA transcripts that are processed in vivo, indicating that tRNAs in a tandem array can be recognized by the cellular processing machinery and any sequence 5’ or 3’ of the tRNA can be cleaved.  

Regarding claims 2-3 and 19-20, Scherer also teaches using siRNAs against multiple conserved targets.  Scherer also teaches multiplexing increases the likelihood of suppressing the emergence of viral variants of HIV (page 2620, ¶2).  It would have been obvious to use shRNAs that target multiple sites in one gene or in different genes for the purpose of efficiently knocking down expression of one gene or simultaneously knocking down multiple genes.  One would have been motivated to target multiple targets to reduce the likelihood of producing viral variants.

Regarding claims 5-6 and 21-22 the teachings of Scherer regarding shRNA (i.e., RNA interference, small RNA mediated RNA interference) are recited above for claim 1.

Regarding claims 8 and 23, Scherer teaches the cleavage sequence includes the entire tRNA including the pre-tRNA acceptor stem (Figure 1B).  Scherer teaches cleavage between the tRNA and the shRNA occurs at the acceptor stem (Figure 1B).

Regarding claims 9 and 24, Scherer teaches RNAse Z is responsible for tRNA-shRNA sequence cleavage (page 2627, ¶1).

Regarding claims 14 and 16, Acker teaches RNAse Z from the plant Arabidopsis thaliana and yeast S. cerevisiae (i.e., a microbe) are able to process polycistronic transcripts containing tRNAs from a nonconventional yeast, indicating the conservation of RNAse Z in tRNA processing (page 5842, ¶2).  Additionally, Phizicky teaches many of the components of tRNA processing are conserved across kingdoms (throughout).
It would have been obvious to one skilled in the art to have introduced non-coding RNAs linked to tRNAs as taught in Scherer into plant cells and microbial cells because it would have amounted to the substitution of one known cell type for another by known means to yield predictable results.  One would have a reasonable expectation of successfully cleaving the tRNA-shRNA constructs because both Acker and Phizicky teaches the tRNA processing machinery is conserved in diverse eukaryotic species. 

Regarding claims 15, 17 and 36, Scherer teaches delivering the tRNALys3-shRNA construct to HCT 116 cells (i.e., an animal cell, a human cell, the recipient cell comprising the tRNA-shRNA nucleic acid construct) (page 2622, ¶2).

Regarding claims 29-30 and 32, Scherer teaches the entire tRNALys3 sequence was linked to the shRNA hairpins (Supplemental Figure 1 and methods).  Scherer teaches that tRNALys3- is also a promoter sequence (page 2622, ¶2; page 2623, ¶2; page 2627, ¶1).  Scherer teaches tRNALys3 is a pol III promoter (Abstract; page 2620, ¶3).

Regarding claims 31 and 33, Scherer teaches the construct with tRNALys3-shRNA also contains a Pol III terminator sequence (page 2621, ¶3).

Regarding claim 34, Scherer teaches the siRNA products produced from the tRNALys3-shRNA constructs are expressed and processed, indicating the tRNALys3-shRNA are within an expression cassette (Figure 6). 

Regarding claim 35, Scherer teaches the tRNALys3-shRNA was cloned into pBluescript (i.e., a vector). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-20 and 23-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. US 10308947 B2, partially in view of Feng (Feng et al., PNAS (2014), 111(12): 4632-4637; published March 25, 2014).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 recites “a method for producing a multiplex RNA mediated genetic manipulation in a recipient cell comprising obtaining a polynucleotide construct which encodes two or more guide RNA sequences in tandem array with one or more tRNA cleavage sequence, wherein each guide RNA sequence comprises a 5′ spacer sequence that hybridizes to a target sequence; and introducing said polynucleotide construct to said recipient cell in the presence of a CRISPR-associated nuclease, so that said recipient cell's tRNA processing system cleaves the transcript produced from the transcribed polynucleotide construct at the tRNA sequences to release the guide RNA sequences.”  The patented method uses two or more guide RNA sequences in tandem array with the tRNA cleavage sequences, which anticipates the larger genus of “RNA mediated genetic manipulation sequences” in tandem array with the tRNA cleavage sequences of instant claims 1 and 7.   Likewise, patented claim 14 recites “A nucleic acid construct for multiplex RNA mediated genome manipulation in a recipient cell comprising: two or more guide RNA sequences in tandem array with one or more tRNA cleavage sequence, wherein each guide RNA sequence comprises a 5′ spacer sequence that hybridizes to a target sequence.”  The patented nucleic acid construct uses two or more guide RNA sequences in tandem array with the tRNA cleavage sequences, which anticipates instant the larger genus of “RNA mediated genetic manipulation sequences” in tandem array with the tRNA cleavage sequences of instant claim 18.  Dependent patented claims recite the guide RNA sequences target multiple sites within a single gene or in different genes (anticipates instant claims 2-3 and 19-20), the RNA guided genome editing includes targeted mutation, homology-dependent repair, transcriptional activation and repression, epigenome editing, and/or genomic labeling (anticipates instant claim 4), the tRNA cleavage sequence includes a pretRNA acceptor stem, a D-loop arm and a TΨC-loop arm or an active site for one or more of RNase P and/or RNase Z and/or RNase E (anticipates instant claims 8-9 and 23-24),  tRNA cleavage sequence is SEQ ID NO: 13, 188 or 189 (anticipates claims 10 and 25), includes a tRNA-guide RNA-tRNA which includes a scaffold RNA sequence (anticipates claims 11-13 and 26-28), the recipient cell is a plant cell, animal cell, microbial cell, or human cell (anticipates claims 14-17), constructs also comprising a Pol III promoter sequence, a pol III terminator sequence, an expression cassette and/or contained within a vector (anticipates claims 29-35), and a cell with the construct (anticipates claim 36).  Patented claims 30-34 recite cells comprising an insertion or deletion caused by the construct, which anticipates instant claims 37, 39, 41-44. 
Regarding claims 38-40 and 45-47, patented claims do not teach a tissue, plant, animal or progeny derived from the cells edited by the tRNA-guide RNA construct.  Additionally, patented claims do not teach a method for modifying a target site in the genome of the cell with the tRNA-guide RNA construct.  
However, Feng teaches methods of modifying the genome in Arabidopsis thaliana (i.e., a plant) (Abstract).  Feng teaches introducing nucleic acids encoding Cas9 and guide RNAs using Agrobacterium infiltration (Figure 1).  Feng teaches Cas9 produces double strand breaks (page 4632, ¶1).  Feng teaches the Arabidopsis plants and cells contain an edited a copy of GUS which was integrated in the genome of plant cells (i.e. a target site in a genome) (Figures 1-2).  Feng teaches the T0 generation are plants infiltrated with Cas9-guide RNA agrobacterium (Figure 1).  Feng teaches the T1, T2 and T3 generation plants (i.e. tissues and plants derived from the cells comprising the mutation) also harbored the mutations (Figure 1).  Feng also teaches gene modification at 7 other genomic sites (Table 2).  Feng teaches the mutations are passed on to the next generation using self-fertilization with expected Mendelian ratios (page 4633, ¶4).  Feng teaches some plants were chimeric with at least 3 different mutations at a site (page 4633, ¶5-6).
It would have been obvious to use the patented nucleic acids with guide RNAs and methods of expressing guide RNAs to modify the genome of plants as taught in Feng because it would have amounted to applying the known function of guide RNAs to yield predictable results. It also would have been obvious to cross the genetically modified plants of Feng to other plants because Feng teaches introducing Cas9 and guide RNAs can produce chimeric plants through self-fertilization.  One would have been motivated to do so in order to produce plants with a single type of mutation at each modified locus.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636